                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


MATTHEW T. GARDINER,

               Plaintiff,
                                                     Case No. 15-3151-DDC-JPO
v.

BILL MCBRYDE, et al.,

               Defendants.


                               MEMORANDUM AND ORDER

       This matter comes before the court on several motions: (1) plaintiff’s Motion for Leave

to Submit Memorandum Over 30 Pages (Doc. 132); (2) defendants’ Motion to Strike Plaintiff’s

Response to Defendants’ Summary Judgment Motion and Opposing Plaintiff’s Motion to Exceed

Page Restrictions (Doc. 134); and (3) defendants’ Motion for Extension of Time to File Reply in

Support of their Motion for Summary Judgment (Doc. 142).

       The court addresses each motion in turn.

       I.      Plaintiff’s Motion for Leave to Submit Memorandum Over
               30 Pages (Doc. 132)

       On June 20, 2019, plaintiff filed a Motion for Leave to Submit Memorandum Over 30

Pages. Doc. 132. Plaintiff’s Motion asks the court to grant him leave to file a Response to

defendants’ Motion for Summary Judgment that exceeds the court’s 30-page limit for the

arguments and authorities section of briefs or memoranda. D. Kan. Rule 7.1(e). Plaintiff

currently is incarcerated. He asserts that he requires the additional pages because he is

proceeding pro se and must write his Response by hand. Also on June 20, 2019, plaintiff filed
his Response to defendants’ Motion for Summary Judgment. Doc. 133. His Response is 123

pages, and the Arguments and Authorities section of the Response spans about 60 pages.

       After reviewing plaintiff’s Response, the court grants him leave to file the Response

exceeding the court’s 30-page limit for the Argument and Authorities section. The court is

mindful of plaintiff’s pro se status and the limitations placed on plaintiff’s ability to prepare a

typed brief because of his current incarceration. Plaintiff has prepared a handwritten Response

that includes an Arguments and Authorities section that is about twice as long as what our local

rules allow. But he has written his Response in a legible fashion, which likely required more

pages than a typed version of his Response would span. The court thus grants plaintiff leave to

file his Response exceeding the page limitation. The court will consider plaintiff’s Response

(Doc. 133) as filed.

       II.     Defendants’ Motion to Strike Plaintiff’s Response to Defendants’ Summary
               Judgment Motion and Opposing Plaintiff’s Motion to Exceed Page
               Restrictions (Doc. 134)

       After plaintiff filed his Response to defendants’ Motion for Summary Judgment,

defendants filed a Motion to Strike plaintiff’s filing. Doc. 134. Defendants argue that the court

should strike plaintiff’s Response because it violates D. Kan. Rule 7.1(e) and the Pretrial Order

by exceeding the 30-page limit. For the reasons explained above, the court denies defendants’

Motion to Strike plaintiff’s Response because it exceeds the page limits. Plaintiff has sought the

court’s leave to file the Response exceeding the page limits, and the court has granted his request

to do so.

       Defendants also ask the court to strike plaintiff’s Response because, they contend, it

violates D. Kan. Rule 56.1(b) by failing to provide a “concise” statement of “material” facts.

The court refuses to strike plaintiff’s Response based on defendants’ assertion that plaintiff has



                                                  2
failed to present certain facts “concisely” or that certain facts are not material to the summary

judgment motion. Defendants can raise these arguments when replying to plaintiff’s Response,

but the court will not strike plaintiff’s filing for this reason.

        III.    Defendants’ Motion for Extension of Time to File Reply in Support of their
                Motion for Summary Judgment (Doc. 142)

        Finally, defendants have filed a Motion for Extension of Time to File Reply in Support of

their Motion for Summary Judgment. Doc. 142. Defendants ask the court for a two-week

extension of time to file their Reply. Also, defendants assert that the court should not require

them to submit a Reply until the court decides their pending Motion to Strike. The court now

has denied defendants’ Motion to Strike. And it grants defendants’ request for an extension of

time to submit their Reply. Defendants must submit their Reply on or before August 16, 2019.

        IV.     Trial Setting

        When filing the summary judgment briefing, both parties have sought and secured

several extensions of time to file their briefs. These extensions likely will prevent the court from

deciding the pending summary judgment motion at least 60 days before trial. See Pretrial Order

(Doc. 120 at 21) (“The court will attempt to decide any timely filed dispositive motions

approximately 60 days before trial.”). The court thus vacates the current trial setting. And the

court resets the matter for trial on March 3, 2020.

        IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion for

Leave to Submit Memorandum Over 30 Pages (Doc. 132) is granted.

        IT IS FURTHER ORDERED THAT defendants’ Motion to Strike Plaintiff’s Response

to Defendants’ Summary Judgment Motion and Opposing Plaintiff’s Motion to Exceed Page

Restrictions (Doc. 134) is denied.




                                                    3
       IT IS FURTHER ORDERED THAT defendants’ Motion for Extension of Time to File

Reply in Support of their Motion for Summary Judgment (Doc. 142) is granted. Defendants

must submit their Reply in Support of their Motion for Summary Judgment on or before August

16, 2019.

       IT IS FURTHER ORDERED THAT the court vacates the current trial setting and

resets the matter of trial on March 3, 2020.

       IT IS SO ORDERED.

       Dated this 7th day of August 2019, at Kansas City, Kansas.

                                                   s/ Daniel D. Crabtree
                                                   Daniel D. Crabtree
                                                   United States District Judge




                                               4
